Case 14-05665        Doc 67     Filed 10/30/18     Entered 10/30/18 14:45:37          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 05665
         Katherine L STATEN
         Arzrow W STATEN, SR
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/21/2014.

         2) The plan was confirmed on 05/08/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/24/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/30/2015.

         5) The case was Completed on 06/04/2018.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $7,671.85.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-05665             Doc 67         Filed 10/30/18    Entered 10/30/18 14:45:37                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $70,155.00
           Less amount refunded to debtor                              $1,814.40

 NET RECEIPTS:                                                                                          $68,340.60


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,863.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $2,731.67
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $6,594.67

 Attorney fees paid and disclosed by debtor:                         $500.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Alexander P Nohr                        Unsecured           0.00           NA              NA            0.00       0.00
 Bank Of America                         Unsecured      1,223.00            NA              NA            0.00       0.00
 Beal Bank SSB                           Secured      147,533.00     99,423.32        99,423.32           0.00       0.00
 Beal Bank SSB                           Secured       40,329.45     38,814.22        38,814.22     38,814.22        0.00
 Beal Bank SSB                           Secured             0.00      2,250.00        2,250.00           0.00       0.00
 Capital One, N.a.                       Unsecured         645.00           NA              NA            0.00       0.00
 Capital One, N.a.                       Unsecured         468.00           NA              NA            0.00       0.00
 Chela                                   Unsecured      2,610.00            NA              NA            0.00       0.00
 City of Champaign- Legal Department     Unsecured         250.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         147.60      1,442.00        1,442.00      1,442.00        0.00
 Credit Management Lp                    Unsecured         200.00           NA              NA            0.00       0.00
 Department Of Education                 Unsecured     67,231.00     82,738.24        82,738.24           0.00       0.00
 EMC Mortgage Corporation                Secured       28,406.00           0.00       16,838.51      9,725.52     476.35
 HSBC Bank USA                           Unsecured      1,500.00            NA              NA            0.00       0.00
 I C System                              Unsecured         228.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414           Priority       4,200.00       5,472.20        5,472.20      5,472.20        0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00        792.79          792.79        792.79        0.00
 Internal Revenue Service                Priority       1,285.00       1,285.00        1,285.00      1,285.00        0.00
 MCSI                                    Unsecured         200.00           NA              NA            0.00       0.00
 MCSI                                    Unsecured         250.00           NA              NA            0.00       0.00
 Mutl H Clctn                            Unsecured         100.00           NA              NA            0.00       0.00
 Mutl H Clctn                            Unsecured         100.00           NA              NA            0.00       0.00
 Oak Harbor Capital LLC                  Unsecured         685.01        685.01          685.01        685.01        0.00
 Palisades Collection LLC                Unsecured         557.00        657.07          657.07        657.07        0.00
 Peoples Energy Corp                     Unsecured      1,200.00            NA              NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured      1,223.08       1,223.08        1,223.08      1,223.08        0.00
 Portfolio Recovery Associates           Unsecured         614.00        614.85          614.85        614.85        0.00
 PRA Receivables Management              Unsecured         614.85           NA              NA            0.00       0.00
 Receivables Management Inc              Unsecured         250.00           NA              NA            0.00       0.00
 Sams Club                               Unsecured          36.00           NA              NA            0.00       0.00
 Sears/cbsd                              Unsecured          60.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-05665            Doc 67        Filed 10/30/18    Entered 10/30/18 14:45:37                Desc         Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim           Claim         Claim       Principal        Int.
 Name                                     Class    Scheduled        Asserted      Allowed        Paid           Paid
 Sears/Citibank SD                     Unsecured          60.00             NA           NA            0.00         0.00
 Silverleaf Resorts                    Unsecured           1.00             NA           NA            0.00         0.00
 United Student Aid Funds Inc (USAF)   Unsecured           0.00        2,790.28     2,790.28           0.00         0.00
 Us Dept Of Education                  Unsecured     53,484.00              NA           NA            0.00         0.00
 Vanda LLC                             Unsecured         557.84          557.84       557.84        557.84          0.00
 Village of Homewood                   Unsecured         200.00             NA           NA            0.00         0.00
 Wffinancial                           Unsecured          86.00             NA           NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                     Claim            Principal               Interest
                                                                   Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                       $99,423.32                $0.00                   $0.00
       Mortgage Arrearage                                     $38,814.22           $38,814.22                   $0.00
       Debt Secured by Vehicle                                     $0.00                $0.00                   $0.00
       All Other Secured                                      $19,088.51            $9,725.52                 $476.35
 TOTAL SECURED:                                              $157,326.05           $48,539.74                 $476.35

 Priority Unsecured Payments:
        Domestic Support Arrearage                                    $0.00              $0.00                  $0.00
        Domestic Support Ongoing                                      $0.00              $0.00                  $0.00
        All Other Priority                                        $6,757.20          $6,757.20                  $0.00
 TOTAL PRIORITY:                                                  $6,757.20          $6,757.20                  $0.00

 GENERAL UNSECURED PAYMENTS:                                  $91,501.16             $5,972.64                  $0.00


 Disbursements:

          Expenses of Administration                                  $6,594.67
          Disbursements to Creditors                                 $61,745.93

 TOTAL DISBURSEMENTS :                                                                               $68,340.60




UST Form 101-13-FR-S (9/1/2009)
Case 14-05665        Doc 67      Filed 10/30/18     Entered 10/30/18 14:45:37            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
